Case 2:20-cv-00298-GMN-EJY Document 15
                                    14 Filed 06/29/20 Page 1 of 5
Case 2:20-cv-00298-GMN-EJY Document 15
                                    14 Filed 06/29/20 Page 2 of 5
Case 2:20-cv-00298-GMN-EJY Document 15
                                    14 Filed 06/29/20 Page 3 of 5




    /s/Brandon P. Smith




    /s/Sydney R. Gambee
Case 2:20-cv-00298-GMN-EJY Document 15
                                    14 Filed 06/29/20 Page 4 of 5
Case 2:20-cv-00298-GMN-EJY Document 15
                                    14 Filed 06/29/20 Page 5 of 5




                  29        June




    /s/Brandon P. Smith
